DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/11/2021 have been entered.

3.	This application has pending claim(s) 1-33 and 65-70.

4.	Applicants arguments filed on 05/11/2021, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant invention is related to An image encoder or decoder for first set of samples for a first partition of a current picture with one or more motion vectors including a first motion vector and predicts a second set of samples for a first portion of the first partition with one or more motion vectors from a second partition different from the first partition.

Prior art was found for the claims as follows:
Re. Claim 1, Chien et al., [US Pub. No.: 2013/0128974 A1] discloses:
An image encoder comprising: circuitry [Fig.2 el 20 image encoder]; 
[encoder comprises memory for storing instructions | 0039, Fig. 2 el 64]; 
wherein the circuitry, in operation: predicts a first set of pixels for a first partition of a current picture with first motion vector [first predicted pixel for a first partition of a of a picture with a first motion vector | 0091];
Chiang et al., [US Pub. No.: 2020/0213593 A1] discloses:
predicts a second set of pixels for a second partition with a second motion vector overlapped with the second partition [405, 410, and 409, 413-415 is a second set of pixels which are partitioned with a second motion vector (M2)…. Fig. 4 el 401, 406, 411, 416 Bi is overlapped prediction region | Fig. 4, 0040-0041];
stores for the first portion one of the first motion vector and the second motion vector in response to a first condition [a bi-prediction/unit-prediction motion information is derived and stored for each of the 4×4 grids 401, 406, 411, 416 that are located in the overlap prediction region 130 | 0041];
stores for the first portion both of the first motion vector and the second motion vector in response to a second condition different from the first condition [different scenarios for deriving the bi-direction/unit-prediction motion information for storage for the target merge mode | 0041]; 
and encodes the first partition using at least the weighted pixels [an adaptive weighting process is applied to the edge between the two prediction units to derive the final prediction for the whole CU | 0026-0027].



6.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…predicts a second set of pixels for a second partition with a second motion vector; weights pixels of the first set of pixels and the second set of pixels for a first portion in which the first partition is overlapped with the second partition;
stores for the first portion one of the first motion vector and the second motion vector in response to a first condition;
stores for the first portion both of the first motion vector and the second motion vector in response to a second condition different from the first condition; and encodes the first partition using at least the weighted pixels.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later

accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-33 and 65-70 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488